DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.       This action is in response to an amendment filed on 12/14/2021.
3.       Claims 1-11 and 13 are pending.  Applicant has amended claims 11, 13, cancelled claims 12, 14 and claims 1-10 are withdrawn as non-elected group.

EXAMINER'S AMENDMENT
4.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Daniel J. Ark (Reg. No.: 60,978) on 12/28/2021.  Mr. Ark has authorized examiner to amend specification to correct the spelling of “valance” to “valence”, amend claim 11 and cancel withdrawn claims 1-10 as set forth below:

Amendment to the Specifications:
Amend “valance” to “valence” in paragraphs 0028, 0059. 

Amendment to the Claims:
Cancel Claims 1-10.

In Claim 11,
Line 8, amend “the process of calcining” to “the calcining”.
Line 10, amend “the atmosphere” to “the oxygen-containing atmosphere”.
Line 16, amend “refer to” to “represent elements of”.
Line 24, delete “the dilution heat conduction agent by” before “Z”.
Line 28, amend “valance” to “valence”.

Reasons for Allowance

5. 	The present claims are allowable over the closest prior art taught by Wen et al (US PGPUB No.: 20140141964 and Krabetz et al (US Patent No.: 4,489,170).

Wen discloses a method for preparing a heteropolyacid salt catalyst, comprising the following steps:
dissolving precursors for Mo, P, V, G (i.e., potassium), D (i.e., Mn, Sb, Zn), E (i.e., Ni, Pd, Fe, Pb) elements in the heteropolyacid salt catalyst to prepare a suspension comprising all the heteropolyacid salt catalyst components (paragraphs 0009-0032,0058-0068),
drying the suspension (paragraph 0069), molding (paragraph 0076) and calcining  (paragraphs 0077-0078) to produce the heteropolyacid salt catalyst,
	wherein the calcining heating to 280-320° C (i.e., 300-450° C) in an oxygen-containing atmosphere comprising 5%~55% by volume of oxygen (i.e., no less than 10% or no less than 20% of mass concentration of oxygen, paragraphs 0077-0078),
	wherein the heteropolyacid salt catalyst having the following general formula:
		 x(Mo12PaVbDcEdGeOf)/yZ (i.e., x(Mo12PaKbVcDdEeOf)/yZ), 
wherein Mo12PaVbDcEdGeOf  is a main catalyst of the heteropolyacid salt catalyst and z is carrier function as a heat conduction agent (paragraphs 0035-0038), 

D is at least one element selected from the group consisting of manganese, antimony or zinc (paragraph 0040), 
E is at least one element selected from the group consisting of nickel, palladium, iron or lead (paragraph 0041), 
G is at least one element selected from the group consisting of potassium (paragraph 0039), z is selected from the group consisting of SiC, WO3, TiO2, ZrO2  or a mixture thereof (paragraph 0038),  
a, b, c, d, e, and f respectively refer to an atom ratio of each element based on a molar amount of Mo being 12, a= 0.1~3, b= 0.1~2 (i.e., 0.01-5), c=0.1~3 (i.e., 0.01-3), d= 0.01~2 (i.e., 0.01-2), e=0.01-2 (i.e., 0.01-5) (paragraphs 0042-0052), f is an atom ratio of oxygen required for satisfying the valence of each of the P, V, D, E, G and O component (paragraph 0053), 
x, y refer to the amount of the main catalyst of the heteropolyacid salt catalyst and the heat conduction agent Z, respectively, 
 y/x is 10~50 wt.% (i.e., 11.1-50:100 wt.%. paragraphs 0054-0055). 

	 However, Wen does not disclose or suggest: mixing the dried materials with benzoic acid and wherein the calcining consists of heating to 280-320° C in a heating rate of 1-5° C/min in an oxygen-containing atmosphere comprising 5%~55% by volume of oxygen, holding for 40-56 hours, then replacing the oxygen-containing atmosphere to air, heating to 360-400° C and calcining for 10-20 hours.  

	Krabetz discloses a method for preparing a heteropolyacid salt catalyst, comprising the following steps:
dissolving precursors for Mo, P, W (i.e., D element) Sb (i.e., D element), Cu (i.e., E element), Y (i.e., G element where y is K, Rb, Cs), elements in the heteropolyacid salt catalyst to prepare a suspension comprising all the heteropolyacid salt catalyst components (Col.2 lines 35-68 and Col.3 lines 1-44, examples 13-15),
drying the suspension, molding and calcining to produce the heteropolyacid salt catalyst (Col.3 lines 44-49),
	wherein the calcining heating to 280-320°C (i.e., 180-400° C) in an oxygen-containing atmosphere comprising 5%~55% by volume of oxygen (i.e., 9.1% by volume, example 1 Col.3 lines 59-66),
	Further  Krabetz discloses heteropolyacid salt catalyst with general formula:
				Mo12PaWbSbcAsdCueXfYgOx 
Mo, P, O represents elements of molybdenum, phosphorus, and oxygen respectively,
D is at least one element selected from the group consisting of tungsten, antimony and arsenic (i.e., W, Sb, As),
E is at least one element selected from the group consisting of copper (i.e., Cu),
G is at least one element selected from the group consisting of potassium, rubidium and cesium (i.e., Y element).

	However, Krabetz does not disclose or suggest: heteropolyacid salt catalyst containing (i) dissolving precursor for vanadium (V) element in heteropolyacid salt catalyst, 
   (ii) mixing the dried materials with benzoic acid, 
	wherein the calcining consists of heating to 280-320° C in a heating rate of 1-5° C/min in an oxygen-containing atmosphere comprising 5%-55% by volume of oxygen, holding for 40-56 hours, then replacing the oxygen-containing atmosphere to air, heating to 360-400° C and calcining for 10-20 hours, 
	wherein the heteropolyacid salt catalyst having the following general formula:
12PaVbDcEdGeOf)/yZ 
wherein Mo12PaVbDcEdGeOf is a main catalyst of the heteropolyacid salt catalyst and z is carrier function as a heat conduction agent, 
V  represent element of vanadium respectively,
z is selected from the group consisting of SiC, SiO2, WO3, TiO2, ZrO2 or mixture of two or more thereof,  
a, b, c, d, e, and f respectively refer to an atom ratio of each element based on a molar amount of Mo being 12, a= 0.1~3, b= 0.1~2, c=0.1~3, d= 0.01~2, e=0.01~2 and f is an atom ratio of oxygen required for satisfying the valence of each of the P, V, D, E, G and O component, 
x and y refer to the amount of the main catalyst of the heteropolyacid salt catalyst and the heat conduction agent Z, respectively, 
 y/x is 10~50 wt.%. 


	Thus, it is clear Wen and Krabetz, either alone or in combination, do not disclose or suggest the present invention.

Further, applicant’s amendment overcomes the 35 USC 112 (b), second paragraph rejections of record.

Further, applicant’s amendment overcomes the claim objections of record.

Further, applicant’s amendment to specification, which has been entered on 12/14/2021, overcomes the specification objection of record.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571) 270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        12/31/2021